DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                R.J. REYNOLDS TOBACCO COMPANY,
                            Appellant,

                                    v.

 BLANCHE FOX, as Personal Representative of the Estate of MALCOLM
                             FOX,
                           Appellee.

                              No. 4D17-2327

                         [November 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, Judge; L.T. Case Nos. 08 026348
(19) and 08 80000 (19).

    Jason T Burnette, Mark A. Belasic and Dennis L. Murphy of Jones Day,
Cleveland, and Jason T. Burnette and Brian C. Lea of Jones Day, Atlanta,
for appellant.

   Brittany Chambers and Jonathan R. Gdanski of Schlesinger Law
Offices, P.A., Fort Lauderdale and Bard D. Rockenbach of Burlington &
Rockenbach, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.